FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALSFebruary 4, 2015
                                                                Elisabeth A. Shumaker
                                    TENTH CIRCUIT                   Clerk of Court



 ROBERT REEDOM,

          Plaintiff - Appellant,
                                                        No. 14-8070
 v.                                            (D.C. No. 2:14-CV-00182-ABJ)
                                                          (D. Wyo.)
 SABRA A. CRAPPELL; STATE
 FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges. **


      On September 8, 2014, Plaintiff-Appellant Robert Reedom filed a pro se

complaint in Wyoming federal district court against Sabra A. Crappell and State

Farm Mutual Automobile Insurance Company. Mr. Reedom sought damages in

the amount of $20 million related to “personal harm and injury causing back and


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
spinal injury.” 1 R. 3. This appears to be one of at least eight virtually identical

complaints Mr. Reedom has filed in various districts throughout the country. Id.

at 16–17. Apparently, Mr. Reedom’s brother also has attempted to file on his

behalf seeking redress. Reedom v. Crappell, 493 F. App’x 113 (D.C. Cir. 2012).

      On September 26, 2014, the district court dismissed Mr. Reedom’s

complaint for lack of subject matter jurisdiction. Reedom v. Crappell, No. 14-

CV-00182-J (D. Wyo. Sept. 26, 2014). The court found that Mr. Reedom failed

to allege any basis for subject matter jurisdiction, and, furthermore, he provided

no factual basis for hearing his case in the District of Wyoming. The court noted

that both Mr. Reedom and the first named defendant appear to reside in

Louisiana, suggesting that a state court in Louisiana might be a more appropriate

location for the vindication of Mr. Reedom’s personal injury claims. Mr. Reedom

now appeals from the dismissal. Exercising jurisdiction pursuant to 28 U.S.C. §

1291, we affirm.

      We review issues of subject matter jurisdiction de novo. United States ex

rel. Hafter D.O. v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th

Cir. 1999). Mr. Reedom must allege facts in his complaint sufficient to show that

the district court had subject matter jurisdiction, such as federal question or

diversity jurisdiction. See 28 U.S.C. §§ 1331, 1332; Reedom v. Crappell, No.

13–00482 LEK–KSC, 2013 WL 6572586, at *3 (D. Haw. Dec. 13, 2013)

(dismissing similar complaint for lack of subject matter jurisdiction). Though we

                                         -2-
construe pro se pleadings liberally, pro se litigants must follow the same rules of

procedure that govern other litigants. Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005). Mr. Reedom has failed to allege facts that

would support a finding of subject matter jurisdiction.

      Mr. Reedom also argues that Defendants’ unlawful actions were racially

motivated and that the district court had improper personal contact with one or

more of the Defendants. We decline to address these allegations because Mr.

Reedom offers neither a factual basis nor legal analysis in support. Because Mr.

Reedom has not made reasoned, non-frivolous arguments in support of his appeal,

his motion for leave to proceed on appeal without prepayment of costs or fees

(IFP) should be denied.

      AFFIRMED. Mr. Reedom’s motion to proceed IFP on appeal is DENIED.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-